*1059
ORDER

PER CURIAM.
AND NOW, this BOth day of January, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Whether the Superior Court erred when it held that a private plaintiff who alleges deceptive conduct under the UTPCPL’s “catch-all” provision, 73 P.S. § 201-2(4)(xxi), need not allege and prove justifiable reliance, contrary to the decisions of this Court, earlier decisions of the Superior Court, and federal decisions construing the UTPCPL.
2. Whether the Superior Court erred when it held that a plaintiff may satisfy the UTPCPL’s “ascertainable loss” requirement by voluntarily hiring an attorney and allegedly incurring litigation costs to challenge allegedly wrongful conduct, even where, as here, the plaintiff paid no money to the defendant as a result of that conduct.